DETAILED ACTION

Status of Claims
This action is in reply to the amendments and arguments filed on June 1, 2022. Claim 1 is currently pending and has been examined.

Response to Arguments
112(a): The Applicant’s arguments and amendments have been fully considered and are persuasive.
The 112(a) rejection of claim 1 is withdrawn due to amendments that overcome the rejection.
101: The Applicant’s arguments and amendments have been fully considered but are not persuasive.
The Applicant argues (pp. 6-7) that “Improvement security … can be a non-abstract computer-functionality improvement …” as cited from Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343 (Fed. Cir. 2018). The Applicant further argues that improvements to network security and reducing complexity of existing systems are not eligible subject matter. The Examiner disagrees.
Ancora’s claims are directed to "verification structure" created in a portion of BIOS memory that, unlike the ROM of the BIOS, "may be erased or modified"—for example, an Electrically Erasable Programmable Read Only Memory (E PROM), which may be altered by "using E” (see Ancora, 1345). The court reasons that “The claimed method here specifically identifies how that functionality improvement is effectuated in an assertedly unexpected way: a structure containing a license record is stored in a particular, modifiable, non-volatile portion of the computer’s BIOS, and the structure in that memory location is used for verification by interacting with the distinct computer memory that contains the program to be verified.” (See Ancora, 1349). To paraphrase the court, the claims are directed to security improvements in modifiable and BIOS memory to verify a program. Unlike the reasoning in Ancora, the Applicant’s claims do not include any computer hardware or component that improves security through improvements in the hardware as is recited in Ancora. Instead the Applicant’s additional elements such as the client computer and server(s) are cited merely adding the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
The Applicant next argues that the claim recites elements that are an improvement to technology in that the claims provide secure, mathematically unbreakable encryption that simplifies existing implementation and are directed to eligible subject matter per the reasoning in Cosmokey Sols. GmbH & Co. KG v. Duo Sec., 15 F.4th 1091 (Fed. Cir. 2021).
In Cosmokey, the Court reasons “the claim limitations are more specific and recite an improved method for overcoming hacking by ensuring that the authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window, and thereafter ensuring that the authentication function is automatically deactivated. The specification explains that these features in combination with the other elements of the claim constitute an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity. ’903 patent col. 2 ll. 15–32.” (see Cosmokey 1099). In Cosmokey the automated activation and deactivation based on transaction timing related features are cited as an improvement. Unlike Cosmokey, the Applicants PDAF related encryption limitations amount to an abstract idea in mathematical concepts grouping with mere recitation of the feature as a simplification in the specification (see PGPUB, par. 41). Combination of the elements do not lead to an integration of abstract idea into a practical application or are significantly more than the abstract idea because the limitations amount to implementation of the abstract idea (within certain methods of organizing human activity and mathematical concepts groupings) using a computer (see MPEP 2106.05(f)).
As such, the 101 rejection is maintained.
103: The Applicant’s arguments and amendments have been fully considered and are persuasive.
The closest reference of record is US 20140189831 A1 (Kemshall) directed to time based authentication. Kemshall does not teach the following limitations of claim 1: “performing a first position-digit-algebraic-function (PDAF) calculation using the PIN received by the consumer cash application as a first offset key and the consumer random salt as a first value key to create a consumer seed key”, “performing a second PDAF calculation using the consumer random salt as a second offset key and the consumer seed key as the second value key to create a first consumer encryption key”, “performing a first position-digit-algebraic-function (PDAF) calculation using the merchant PIN as a first off set key and the merchant random salt as a first value key to create a merchant seed key”, “performing a second PDAF calculation using the merchant random salt as a second offset key and the merchant seed key as the second value key to create a first merchant encryption key”.
As such, 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a process.

Claim 1 is directed to the abstract idea of financial entity interaction management which is grouped under commercial or legal interactions and fundamental economic principles or practices sub groupings within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “registering an issuer … that issues electronically to the issuer an issuer open identification value, a first issuer master key and a second issuer master key”, “registering a bank … that issues electronically to the bank a bank open identification value, a first bank master key and a second bank master key”, “registering a consumer by … operating an issuer website for the issuer, receiving from the consumer a consumer personal identifier value and storing the consumer personal identifier value in association with a consumer record for the consumer in … coupled to … “providing electronically a consumer cash application to … of the consumer after registration of the consumer”, “creating by … a consumer authentication token, a consumer open identification value, a first consumer master key and a second consumer master key”, “transmitting electronically the consumer authentication token, the first consumer master key and the second consumer master key to …”, “receiving a personal identification number (PIN) by the consumer cash application”, “publicly listing the consumer on a system website using the consumer open identification value and the consumer personal identifier”. Steps j-n and p of claim 1 recite the same limitations cited previously while substituting “merchant” for “consumer”. 
Furthermore, claim 1 is directed to the abstract idea of securing data using mathematical operations within mathematical relationships and calculations subgrouping within mathematical concepts grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “encrypting by the consumer cash application the consumer authentication token, the first consumer master key and the second consumer master key using the PIN and storing encrypted versions of the consumer authentication token, the first consumer master key and the second consumer master key in a consumer storage on the consumer computing device, wherein encrypting by the consumer cash application includes: (i) creating a consumer random salt equal having a predetermined length matching a length of the first consumer master key and a length of the second consumer master key; (ii) performing a first position-digit-algebraic-function (PDAF) calculation using the PIN received by the consumer cash application as a first offset key and the consumer random salt as a first value key to create a consumer seed key; (iii) performing a second PDAF calculation using the consumer random salt as a second offset key and the consumer seed key as the second value key to create a first consumer encryption key; and (iv) performing a modular add function of the first consumer encryption key and the consumer authentication token, the first consumer master key and the second consumer master key to create the encrypted versions of the consumer authentication token, the first consumer master key and the second consumer master key”. Step o of claim 1 recite the same limitation cited previously while substituting “merchant” for “consumer”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “central server”, “issuer webserver”, “cash issuer database”, “consumer computing device”, “consumer cash application”, “merchant application”, “bank webserver” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of financial entity interaction management and securing data using mathematical operations. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial entity interaction management and securing data using mathematical operations using computer technology (e.g. the server, see specification as filed, ¶ [0026], [0038], [0041], [0091], [0106]). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).

Hence claim 1 is not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692